UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 31, 2011 Dot VN, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-53367 20-3825987 (Commission File Number) (IRS Employer Identification No.) 9449 Balboa Avenue, Suite 114, San Diego, California92123 (Address of principal executive offices and Zip Code) (858) 571-2007 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On October 31, 2011, Dot VN, Inc. issued a press release announcing that on October 28, 2011, at the Ministry of Information and Communications (the “MIC”) building located at 18 Nguyen Du, Hanoi, Vietnam, Deputy Minister of MIC Nguyen Thanh Hung presented Dr. Lee Johnson, President and Co-Founder of Dot VN and its subsidiary Hi-Tek Multimedia, Inc., with an award from Prime Minister, Nguyen Tan Dung’s Office.A copy of the press release is attached hereto as Exhibit 99.1 and is incorporated herein by this reference. Item 9.01 Financial statements and Exhibits (d)Exhibits The following exhibits are filed as part of this report: No. Description Press Release dated October 31, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOT VN, INC. (Registrant) Date: October 31, 2011 By: /s/Dr. Lee Johnson Name: Dr. Lee Johnson Title: President, Chief Financial Officer and Chief Technical Officer 3 Exhibit Index No.Description Press Release dated October 31, 2011. 4
